Citation Nr: 0414422	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-15 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 11, 2002, 
for the assignment of a total rating for compensation 
purposes by reason of individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted the veteran a total 
rating for compensation purposes by reason of individual 
unemployability, effective from April 11, 2002, the date of 
receipt of his claim for such benefits.  The veteran appealed 
the effective date of the award.  


FINDINGS OF FACT

1.  VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In a December 2002 rating decision, the RO denied 
increased ratings for left arm, right third finger and leg 
scar disabilities; increased the disability rating for post-
traumatic stress disorder (PTSD) from 30 percent to 50 
percent, effective from April 11, 2002, and granted a total 
disability rating for compensation purposes by reason of 
individual unemployability, also effective from April 11, 
2002, the date of receipt of the veteran's claim for 
increased benefits.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 11, 
2002, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, 3.340, 3.341, 4.16, 4.18 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law redefines the obligations of VA to 
the veteran with respect to claims for VA benefits.  A review 
of the claims folder reflects that there has been compliance 
with the VCAA, and all other legal precedents applicable to 
the claim.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Under the facts of this case, the Board finds that 
the record has been fully developed, and it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence she should submit 
to substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issue currently on 
appeal.  

The sole question for the Board to consider is whether the 
evidence in the record suggests a rational basis for 
assignment of an effective date prior to April 11, 2002, 
bearing in mind that the veteran did not actually file a 
claim for a total rating based on individual unemployability 
due to service-connected disabilities until that date.  
According to the governing legal and regulatory authority, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later date.  In the case of disability compensation, 
the effective date of the award for increase is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date; otherwise, the effective date 
of the award is the date of receipt of the claim.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

In this case, VA received the veteran's claim for increased 
rating for his service-connected disabilities, including 
entitlement to a total rating based on individual 
unemployability, on April 11, 2002.  This was the first time 
he had applied for a total disability evaluation based on 
individual unemployability.  Furthermore, in maintaining that 
he is entitled to an earlier effective date for his total 
disability rating based on unemployability, the veteran does 
not specifically challenge the adequacy of prior decisions 
that were rendered by the RO.  Consequently, those decisions 
are final and binding on the veteran in the absence of clear 
and unmistakable error, which has not been alleged by either 
him or his representative.  See 38 C.F.R. § 3.105(a); Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  

For an effective date earlier than the date of receipt of the 
veteran's April 11, 2002, claim for a total rating by reason 
of individual unemployability, there must be evidence within 
the year prior to the receipt of the veteran's claim for a 
total rating which is factually ascertainable that the 
veteran's service-connected disabilities rendered the veteran 
unemployable or an informal claim which predates the 
April 11, 2002 formal claim.  

A report of examination or hospitalization that meets the 
requisite requirements will be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability that may establish entitlement.  The date of an 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  See 38 C.F.R. § 3.157.  

In the case at hand, the veteran's VA outpatient treatment 
records for the year prior to receipt of his April 2002 claim 
show that he was periodically seen for PTSD, as well as for 
nonservice-connected physical disorders.  Psychiatric 
evaluation notes of April 2001 relate  he was adequately 
groomed; cooperative; speech was appropriate; thought content 
was not psychotic or dangerous; mood was euthymic, with 
narrow range of affect; anxiety was moderate; sensorium was 
clear; and GAF (Global Assessment of Functioning) score was 
60 (connoting moderate symptoms, see Diagnostic Criteria, 
DSM-IV)  In August 2001, he was appropriately groomed; 
comfortable with normal activity and speech; thought content 
was not psychotic or dangerous; mood was euthymic, with a 
normal range of affect; anxiety was in the mild range; 
sensorium was clear; and GAF score was 65 (connoting mild 
symptoms, Id).  In February 2002, essentially similar 
findings were noted, only at this time his mood was 
depressed, with narrow range of affect.  Anxiety was still in 
the mild range, and GAF score was 60.  

Subsequent to receipt of the veteran's April 2002 claim, he 
underwent VA examination to determine the extent of his 
service-connected disabilities.  Pursuant to the results of 
the veteran's October 2002 VA examination, the disability 
evaluation for PTSD was increased from 30 to 50 percent and a 
total disability evaluation based on individual 
unemployability was granted by rating action in December 
2002.  An effective date of Aril 11, 2002, the date of 
receipt of the veteran's claim, was assigned for the 
increased rating and award of individual unemployability.  

By the RO's action awarding an increase for PTSD, the 
veteran, effective from April 11, 2002, now at least met the 
schedular criteria for consideration of a total rating based 
on individual unemployability.  As of that date, he had 
multiple disabilities, with one of them ratable at least 40 
percent (PTSD at 50 percent), as well as sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).  

Prior to the veteran's April 11, 2002, claim for increased 
ratings and for individual unemployability, the veteran's 
disability evaluations did not meet the percentage 
requirements of 38 C.F.R. § 4.16(a); hence, he did not meet 
the schedular criteria for consideration of a total rating 
based on individual unemployability.  At the time of the 
receipt of the veteran's April 11, 2002, claim, the veteran's 
disabilities were:  PTSD, evaluated as 30 percent disabling; 
left arm shell fragment wound residuals, evaluated as 20 
percent disabling; right third finger residuals of an injury, 
evaluated as 10 percent disabling; and for malaria and for 
left leg scars, both rated noncompensably disabling; for a 
combined 50 percent disability rating.  Id

At this time, the Board points out that the most recent 
rating action completed prior to receipt of the April 2002 
claim, was the RO's November 1998 rating decision, which 
denied a rating in excess of 30 percent for PTSD.  At that 
time, the evidence of record consisted of the veteran's 
service medical records (all duplicates of those already of 
record); his Social Security Administration records, 
including his award of benefits and medical records; the 
veteran's VA and private medical records from the 1980's to 
late 1998; and the October 1998 report of the veteran's VA 
psychiatric examination.  He was notified of the decision and 
advised of his appellate rights by VA letter dated in 
December 1998.  He did not appeal the decision, and it became 
final.  

Applying the relevant law and regulations, the Board finds 
that April 11, 2002, is the earliest date from which a total 
rating may be assigned.  It was as of that date that the 
veteran filed his claim for entitlement to a total rating 
based on individual unemployability due solely to his 
service-connected disabilities.  The Board emphasizes that 
the claim which led to the grant of a total rating in 
December 2002 was filed on April 11, 2002, and that, within 
the year prior to that date, the medical evidence does not 
factually ascertain that an increase in service-connected 
disabilities had occurred as to meet the criteria for 
consideration of unemployability  under 38 C.F.R. § 4.16.  
Although the Social Security Administration records, received 
by VA in September 1998, show an award for disability 
benefits because of his PTSD, it is important to remember 
that findings of one Agency are not necessarily binding on 
VA.  Those records were considered by the RO in its November 
1998 final decision.  Additionally, there is no medical 
evidence during the one-year period prior to April 2002 to 
show that the veteran's service-connected disabilities were 
so severe as to render his unemployable for VA purposes.  

In view of the foregoing, the Board concludes that the 
appropriate effective date for assignment of a total rating 
for compensation purposes by reason of individual 
unemployability is April 11, 2002, the date of receipt of the 
veteran's new claim.  This is the date assigned by the RO; no 
earlier date is warranted, with the actual payment of 
benefits effective from the first day of the calendar month 
following the month in which the award became effective.  See 
38 C.F.R. § 3.31.  




ORDER

An effective date earlier than April 11, 2002, for the 
assignment of a total rating for compensation purposes by 
reason of individual unemployability is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



